Citation Nr: 0034029	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee pain 
with meniscus tear as secondary to service-connected 
postoperative right ankle fracture residuals.

2.  Entitlement to service connection for lumbar strain as 
secondary to service-connected postoperative right ankle 
fracture residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and November 1998 rating 
determinations of the Waco Department of Veterans Affairs 
(VA) Regional Office (RO). 

In the May 1998 rating determination, the RO also denied an 
increased evaluation for postoperative residuals of a 
fracture of the right ankle.  

The veteran, at a hearing held before a decision review 
officer at the RO in October 1999, and in a statement in 
support of claim submitted at the time of the hearing, 
withdrew his claim for an increased evaluation for 
postoperative residuals of a right ankle fracture.  
Accordingly, the RO did not certify this claim for appellate 
review.

The case has been forwarded to the Board for appellate 
review.


REMAND

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310(a).  The Court has also held 
that secondary service connection is warranted for a 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A review of the record demonstrates that a February 1998 VA 
outpatient treatment record appears to relate the veteran's 
service-connected right ankle disorder to chronic low back 
pain.  In contrast, a November 1998 VA examiner indicated 
that he had no reason to believe that the veteran's back 
problems had anything to do with his previous fracture of the 
right ankle.  As such, there appears to be a discrepancy as 
to what, if any, relationship that the veteran's service-
connected right ankle disorder has to any current low back 
disorder.  

The Board further notes that at the October 1999 hearing, the 
veteran reported receiving treatment for his right knee at a 
private facility in Fort Worth in the years immediately 
following service.  He further indicated that he had missed 
quite a bit of work as a result of back spasms in the last 
year and that he had received emergency treatment on several 
occasions.  It does not appear that attempts have been made 
to obtain these treatment records.  The Board further notes 
that the veteran has not been afforded a VA examination of 
his right knee during the course of this appeal.  

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for a right knee or low back 
disorder.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured, including 
the sources identified by the veteran at 
his hearing.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.  The 
RO should inform the veteran of any 
records it is unsuccessful in obtaining.

3.  The RO should arrange for an 
appropriate examination for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of any right knee 
or low back disorder.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner pursuant to the 
examination, and the examination report 
must be annotated in this regard.  Any 
further indicated special studies should 
be conducted.  

With regard to any diagnosed low back 
disorder, the examiner is also requested 
to express an opinion on the following 
question:

Is it at least as likely as not that any 
diagnosed low back or right knee 
disorders are directly due to a disease 
or injury in service?

Is it at least as likely as not that a 
right knee disorder was caused or 
permanently aggravated by the service 
connected right ankle disorder?

If it is determined that there is a 
likelihood that any low back or right 
knee disorder is aggravated by the 
service-connected right ankle disorder, 
the examination report must address the 
following medical issues:

(i) The baseline manifestations of the 
low back and right knee disorders.

(ii) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
right ankle disorder based on medical 
considerations.

(iii) The medical considerations 
supporting an opinion that increased 
manifestations of any right knee or low 
back disorder are proximately due to the 
service- connected right ankle disorder.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder and a right knee disorder as 
secondary to the service-connected 
postoperative right ankle fracture 
residuals with consideration of recently 
enacted legislation.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



